DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) response to restriction requirement, amendments to the claims and IDS, filed on 14 September 2022; and (b) IDS, filed on 31 October 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant’s election without traverse of Group I and the species of claim 142 in the reply filed on 14 September 2022 is acknowledged.
Claims 140, 141, 153, 154, and 156-158 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.
*  *  *  *  *
Claim Interpretation
	Independent claim 135 is directed to a stable immediate release tablet suitable for twice daily dosing comprising a first solid phase and an optional second solid phase.  The optional solid phase is not a required limitation.  The first solid phase comprises elagolix sodium (about 50-90%), a meltable binder (about 0.1-20%), and at least one additional excipient.  The claim additionally recites functional limitations.    
*  *  *  *  *

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 135-139 and 142-148 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/143669 (“Chwalisz”) (see IDS filed on 27 February 2020) in view of WO 2017/221144 (“Peddireddy”) (see IDS filed on 27 February 2020) further in view of US 2015/0164917 (“Valducci”) (currently of-record) further in view of US 20030143276 (“Hsia”) (see PTO-892) (as applied to claim 142).
	The instant specification states that “[t]he present invention relates to pharmaceutical compositions of elagolix or elagolix sodium or Compound A” (see [0002] of the specification as-filed).
	Chwalisz teaches an oral dosage form comprising 300 to 600 mg of Compound A (see, e.g., [0052]; see [0055] for oral administration) (suggesting the amount recited in claim 135).  Alternatively, the instant specification recites 310 mg in the same embodiment range as 300 mg (290 – 310 mg) with a preferred concentration of 300 mg (see [0025] of the published application).  Thus, according to the instant disclosure, one of ordinary skill in the art would have expected 300 mg and 310 mg to have the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
Chwalisz additionally teaches administration twice a day (suggesting the twice daily dosing of claim 135) (see, e.g., [0018], [0052], [0082], [00106], and [00138]).  The disclosed composition may comprise excipients (suggesting the pharmaceutically acceptable excipient of claim 135) (see [0044]).
	Chwalisz explains that Compound A is administered in an amount which is effective to treat a particular disorder, i.e., sufficient to achieve GnRH receptor antagonist activity (see [00215]).
	Regarding claim 135, the sodium salt of Compound A is disclosed (see [0041]). 
	Chwalisz differs from the instant claims in that it does not disclose the particular excipients claimed or the amount of Compound A in relation to the total weight of the composition when the composition includes excipients.  
Peddireddy teaches, e.g., a process for preparation of amorphous Elagolix sodium (suggesting claims 136 and 148) and a solid dispersion comprising amorphous Elagolix sodium and one or more pharmaceutically acceptable carriers (see page 6, paragraph immediately under “Detailed Description”).
Regarding claims 135 and 142, disclosed pharmaceutically acceptable carriers include polyethylene glycol (see paragraph bridging pages 9 and 10).  While Peddireddy does not disclose the particular polyethylene glycol of claim 142, polyethylene glycol 3350 is known in the art of immediate release solid oral dosage forms, as taught by Hsia (see, e.g., [0014] and [0015]).   
Regarding the amount of Compound A recited in claims 135, 137, and 155, and the meltable binder recited in claims 135, 143, and 155, the disclosed solid dispersion comprises amorphous Elagolix sodium and carrier in weight ratios ranging from about 5:95 to about 95:5 (see page 10, first full-paragraph).     
Regarding claim 135, the composition disclosed by Peddireddy may comprise tablets (see page 15, last paragraph).
Peddireddy explains that the amorphous form of a drug is the high energy form and usually improves the dissolution rate (see page 2, first paragraph).  Peddireddy additionally explains that the disclosure provides a pharmaceutical composition comprising Elagolix sodium in a solid form, wherein the physiochemical stability and the dissolution characteristics of the solid form is improved, and wherein Elagolix sodium is rendered more suitable for use in a pharmaceutical composition (see page 2, first full-paragraph).   
Chwalisz differs from the instant claims in that it does not disclose an immediate release composition or the amounts of the various excipients claimed.  However, immediate release formulations of drugs for treatment of endometriosis are known and 
the claimed amounts of the claimed excipients are known in the art of immediate release formulations.  
For example, Valducci discloses an immediate release tablets containing mifepristone (selective progesterone receptor antagonist) for treatment of endometriosis (see, e.g., abstract) comprising 2-6% of a binder such as polyvinylpyrrolidone (see [0016] and [0019]) (suggesting claims 135, 143, and 155), 1-5% of a disintegrant such as croscarmellose sodium (see [0015] and [0019]) (suggesting claims 135, 144, 145, and 155), and 0-1% of a glidant such as colloidal silica (see [0014] and [0019]) (suggesting claims 135, 146, 147, and 155).
Valducci explains that the disclosed components make it possible to obtain immediate-release tablets for oral administration with excellent uniformity of content.     
Regarding the “stable immediate release tablet” of claim 135, the dissolution profiles of claim 135, and the “not more than about 0.5% of a lactam degradant” of claim 138, Applicant’s composition, and the meltable binder miscible with elagolix sodium of claim 139, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 135, as taught by Chwalisz in view of Peddireddy further in view of Valducci.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is useful in treating particular disorders, as explained by Chwalisz (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use Compound A with a meltable binder in the claimed amounts because it results in improved physicochemical stability and dissolution characteristics of the solid form of Elagolix, as explained by Peddireddy (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to use   the claimed excipients in the claimed amounts because they are useful in formulating immediate release compositions for oral administration, with excellent uniformity of content, as explained by Valducci (see above).
*
Claims 135-152 and 155 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/143669 (“Chwalisz”) (see IDS filed on 27 February 2020) in view of WO 2017/221144 (“Peddireddy”) (see IDS filed on 27 February 2020) further in view of US 2015/0164917 (“Valducci”) (see currently of-record) further in view of WO 02/11732 (“Peng”) (see IDS filed on 27 February 2020) further in view of US 2016/0008777 (“Patel”) (currently of-record), as applied to claims 73-75 and 121.
	Chwalisz, Peddireddy, and Valducci are discussed above.  These references differ from the instant claims in that they do not disclose a pH modifying agent.
	Peng is directed to compounds useful as antagonists of the GnRH receptor (see page 4, lines 12-13).  The GnRH antagonists may be formulated into pharmaceutical compositions composed of the compound and a pharmaceutically acceptable carrier (see page 26, lines 2-4).  Regarding claims 149 and 150, the composition may comprise auxiliary substances such as pH buffering agents, including sodium acetate (see page 27, lines 3-6).  Peng is silent as to the amounts recited in claims 152 and 155 or the particular agent recited in 151.  However, Patel teaches compositions comprising, inter alia, GnRH analogs (see [0099]) at a concentration of about 0.005 to about 99% (see [0127]).  The disclosed composition may further comprise at least one inactive agent (see [0129]) such as pH modifiers (see [0130]) and a base composition in an amount from about 1 to about 99.995% (see [0133]).  Thus, the reference envisions the ratio recited in claim 75 when the base composition is subtracted from the total weight, leaving only the active agent (i.e. GnRH analog) and inactive agent (i.e. pH modifier).  Regarding claim 151, sodium carbonate is disclosed as a pH modifier (see [0156]).     
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 135 further comprising a pH modifying agent, as taught by Chwalisz in view of Peddireddy further in view of Valducci further in view of Peng, further in view of Patel.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is useful in treating particular disorders, as explained by Chwalisz (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use Compound A with a meltable binder in the claimed amounts because it results in improved physicochemical stability and dissolution characteristics of the solid form of Elagolix, as explained by Peddireddy (see above).  Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated to use   the claimed excipients in the claimed amounts because they are useful in formulating immediate release compositions for oral administration, with excellent uniformity of content, as explained by Valducci (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to add pH modifying agents to increase the bioavailability of the active agent.  
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 22 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Chwalisz does not disclose a tablet comprising from about 50-90% by weight of elagolix or the excipients and solid dispersion recited in claim 135.  See remarks, pages 7-8.
Examiner respectfully submits that the rejection of record is based on a combination of references.  Chwalisz was cited for the claimed dosage.  Peddireddy was cited for the claimed ratios and solid dispersion (see obviousness rejection, above).  
Applicant argues that “the weight ratios in Peddireddy clearly refer to the solid dispersion and not to a pharmaceutical composition comprising such solid dispersions.”  See remarks, page 8.
In response, Examiner respectfully notes that the dispersion is the pharmaceutical composition (see, e.g., claim 13 of Peddireddi, claiming “[a] solid dispersion pharmaceutical composition comprising solid dispersed Elagolix sodium.” 
Additionally, please note that in certain embodiments, the instant specification defines “solid pharmaceutical composition” as “a solid matrix, such as a solid dispersion comprising Compound A” (see [0022] of the published application).  
Applicant argues that Peddireddy only discloses generic teachings of carriers and generically teaches tablets but does not teach which category of carrier could be used to produce a high drug load tablet.  See remarks, page 8.
Examiner respectfully submits that Peddireddy teaches Applicant’s tablet as claimed.  Peddireddy teaches a solid dispersion containing up to 95% Elagolix.  Thus, the reference explicitly teaches a high drug load tablet.  
Applicant argues that Peddireddy does not recite working examples of the preparation of a tablet.  See remarks, pages 8-9.
Examiner respectfully submits that working examples in a reference are not required in order to establish a prima facie case of obviousness.  “A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples.”  See In re Van Marter et al. 144 USPQ 421; In re Wndmer et al. 147 USPQ 518, 523; and In re Chapman et al. 148 USPQ 711.
Applicant argues that Valducci cannot be combined with Chwalisz and Peddireddy and modification would change the principle of operation of the reference.  See remarks, pages 9-10.
At the outset, by making this argument, Applicant acknowledges that both Chwalisz and Peddireddy teach high drug loads, contrary to Applicant’s earlier arguments.  Regarding changing Valducci’s principle of operation, Valducci was cited merely to show that some of the excipients being claimed are commonly used in the art.  The basis of the rejection is that it would be obvious to modify Chwalisz and Peddireddy with the teachings of Valducci.  The rejection does not modify Valducci with the teachings of Chwalisz and Peddireddy, as the argument suggests.  
Applicant argues that the cited art shows a significantly lower drug load than the claimed drug load and that the cited references do not provide any direction on how to achieve a drug load of at least 50%.  See remarks, page 10.
Regarding the drug load of the cited prior art, as mentioned above, Chwalisz teaches an oral dosage form comprising 300-600 mg Elagolix and Peddireddy teaches tablets containing up to 95% Elagolix.  Regarding direction on how to achieve a load of at least 50%, the instant claims are directed to a product, not a process of making.
Applicant argues that “the present specification provides solid pharmaceutical compositions having a high drug load yet maintaining sufficient compressibility to achieve a suitable dosage form.  See remarks, page 10.    
In response, Examiner respectfully submits that compressibility is not claimed.  
Applicant argues that no single reference discloses all claimed limitations and thus the recited stability and dissolution profiles are not obvious based.  See remarks, page 12.
Examiner respectfully submits that the obviousness rejection was based on the teachings of a combination of references, and that the functional limitations necessarily derive from the structural limitations taught by the prior art.
Applicant argues that the cited references do not indicate that a person of ordinary skill in the art would have expected a tablet having the recited ingredients in the recited amounts would possess the recited properties.  See remarks, page 12.   
	Examiner respectfully submits that the cited references teach the recited ingredients in the recited amounts (see obviousness rejection above.  Regarding the recited properties, “[E]very limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.  However, recitation, in a claim to a composition, of a particular property said to be possessed by the recited composition, be that property newly-discovered or not, does not necessarily change the scope of the subject matter otherwise defined by that claim.”  In re Wilder, 429 F.2d 447, 450, 166 USPQ 545, 548 (CCPA 1970).  Additionally, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc.  190 F.3d 1342.  Thus, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615